DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, Species I (claims 10-13 and 15-20) in the reply filed on 9/15/2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the Examiner to consider all claims in the single application.  This is not found persuasive because Examiner indicated in the Requirement for Restriction/Election mailed 8/5/2022 that there is a search burden due to inventions of Group I and II being independent or distinct for the reasons given in paragraph 3 of the aforementioned Requirement and due to the fact that the inventions require different fields of search. Further, the species are independent or distinct because the claims to the different species recite mutually exclusive characteristics of such species as recited in paragraph 6 of the aforementioned Requirement and due to the species requiring different fields of search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-9 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group or Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/15/2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chu et al (US 2021/0226057 and Chu hereinafter).
As to claims 10, 11, and 13: Chu discloses [claim 10] a semiconductor structure (Fig. 6-1), comprising: a substrate (102; [0017]); a contact (comprises 122 and 130; [0039] and [0049]) on the substrate, wherein the contact comprises an upper portion (portion of 130 in 124) and a lower portion (122 and portion of 130 in 116); a liner (120; [0038]) on sidewalls and a bottom of the lower portion of the contact; and a dielectric layer (comprising 116 and 124; [0034]-[0035] and [0043]-[0044]) surrounding the contact, wherein the dielectric layer is in direct contact with the sidewalls of the upper portion of the contact; [claim 11] wherein a top width of the upper portion (part of 130 in 124) of the contact is equal to or less than a top width of the lower portion (122 and 130 in 116) of the contact; [claim 13] wherein a part of a top of the lower portion (portion of 130 in 116) of the contact is in direct contact with the dielectric layer (portion 124).  

Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US 2021/0035907 and Chen hereinafter).
As to claims 10 and 12: Chen discloses [claim 10] a semiconductor structure (Fig. 1G), comprising: a substrate (100; [0010]); a contact (294; [0036]) on the substrate, wherein the contact comprises an upper portion (portion of 294 in 104; [0037]) and a lower portion (portion of 294 in 190; [0036]); a liner (292; [0043]) on sidewalls and a bottom of the lower portion of the contact; and a dielectric layer (comprising 190 and 104) surrounding the contact, wherein the dielectric layer (portion 104) is in direct contact with the sidewalls of the upper portion of the contact; [claim 12] wherein a top width of the upper portion (294 in 104) of the contact is greater than a top width of the lower portion (294 in 190) of the contact.  
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16-20 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art, Chu, discloses a semiconductor structure (Fig. 6-1), comprising: a substrate (102; [0017]); a contact (comprises 122 and 130; [0039] and [0049]) on the substrate, wherein the contact comprises an upper portion (portion of 130 in 124) and a lower portion (122 and portion of 130 in 116), a top width of the lower portion is greater than a bottom width of the upper portion; and a dielectric layer (comprising 116 and 124; [0034]-[0035] and [0043]-[0044]) surrounding the contact. Chu fails to expressly disclose wherein the upper portion and the lower portion tapers toward the substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813